Exhibit 10.1

 



ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

 

 

 

This ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (the “Agreement”) is
entered into as of the date of the last execution hereof (the “Effective Date”)
by and between Principal Solar, Inc., a Delaware corporation (“Client”), and
Alpha Energy, a division of Alpha Technologies Services, a Nevada corporation
(“Contractor”) (each a “Party” and collectively, the “Parties”).

 

RECITALS

 

Client, through a Membership Interest Purchase Agreement with Innovative Solar
Systems, LLC dated November 6, 2014, has a contractual right to acquire
Innovative Solar 46, LLC ("IS 46"), developer of an approximately 100MW watt DC
solar photovoltaic system as more fully described in Exhibit A (the “System”).

 

Contractor designs, constructs and installs solar photovoltaic systems.

 

Client desires to engage Contractor to supply, design, engineer, construct and
install the System at the Site and Contractor is able to design, engineer,
construct and install the System.

 

IS 46 holds title to the Site or has obtained written consent from the owner of
the Site (the “Host”) for the installation of the System at the Site. The
Parties agree that the Contractor shall be granted first right of refusal for
the installation of the System Principal Sunrise V.

 

Contractor desires to provide the services further described herein in exchange
for the Contract Price, and in accordance with the terms and conditions set
forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.     DEFINITIONS.

 

Unless otherwise required by the context in which any term appears: (a)
capitalized terms used in this Agreement have the meanings listed in this
Section 1; (b) the singular includes the plural and vice versa; (c) the word
“including” indicates examples and does not limit general terms, (d) references
to “Sections”, and “Exhibits” are to sections, schedules and exhibits hereof;
(e) the words “herein”, “hereof” and “hereunder” refer to the Agreement as a
whole and not to any particular section or subsection hereof; and (f) references
to the Agreement include all schedules and exhibits as they may be amended,
modified, supplemented or replaced from time to time in accordance with the
Agreement.

 

“AAA” has the meaning set forth in Section 7.5(b).

 

"Affiliate" means any Person that directly or through intermediaries controls,
is controlled by, or is under common control with, a Party. For this purpose
"control" means (a) the ownership, directly or indirectly, of 50% or more of the
equity interest in a Person or a Party, or (b) the power to direct the
management and policies of a Person or Party, whether through ownership of
voting securities, by contract or otherwise.

  

 
1

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

“Agreement” has the meaning set forth in the Preamble to this Agreement.

 

“Applicable Law” means any constitutional provision, law, statute, rule,
regulation, ordinance, order, decree, judgment, decision, certificate,
injunction, registration, license, permit, authorization, guideline,
governmental approval, consent or requirement of a Governmental Authority with
jurisdiction over a party, the Site or this Agreement, as construed from time to
time by any Governmental Authority, as well as all industrial or engineering
codes, standards or guidelines, insurance requirements and the other applicable
requirements of the Local Electric Utility.

 

“Business Day” means Mondays to Fridays, except such days on which banks are
closed in the location of the Site.

 

“Change Order” means a written document signed by Client and Contractor
authorizing an addition, deletion or revision to the Work or an adjustment of
the Contract Price or Construction Schedule issued after execution of this
Agreement.

 

“Client” has the meaning set forth in the Preamble to this Agreement.

 

“Client Event of Default” has the meaning set forth in Section 6.1(c).

 

“Client’s Representative” means the individual designated by Client in
accordance with Section 7.1(a).

 

“Client Permits” means all permits (other than Contractor Permits), waivers,
consents, exceptions, entitlements, conditional use permits, variances or other
authorizations issued by a Governmental Authority or required by Applicable Law
to construct, install, own, operate and maintain the System or otherwise perform
the Work under this Agreement.

 

“Client Supplied Equipment” means equipment that is supplied to Contractor by
Client.

 

“Completion Security” has the meaning set forth in Section 4.5.

 

“Commissioning” means the pre-commissioning and commissioning requirements
outlined in items I. through VI. of Exhibit H.

 

“Confidential Information” has the meaning set forth in Section 7.7.

 

“Construction Schedule” means the schedule for the Work set forth on Exhibit E.

 

“Contract Documents” means this Agreement, its exhibits, record drawings and
specifications that have been prepared by Contractor or any Subcontractor
exclusively for the Work.

 

“Contract Price” has the meaning set forth in Section 3.1.

 

“Contractor” has the meaning set forth in the Preamble to this Agreement.

  

 
2

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

“Contractor Event of Default” has the meaning set forth in Section 6.1(a).

 

“Contractor Permits” means the building and electrical permits that are required
by Applicable Law for Contractor to perform the Work.

 

“Contractor Representative” means the individual designated by Contractor in
accordance with Section 7.1(b).

 

“Day” means a calendar day unless “Business Day” is specified.

 

“Disclosing Party” has the meaning set forth in Section 7.7.

 

“Dispute” has the meaning set forth in Section 7.5(a).

 

“Effective Date” has the meaning set forth in the Preamble to this Agreement.

 

“Equipment” means (a) all photovoltaic modules, inverters and monitoring
system(s) supplied as part of the Work and (b) all Client Supplied Equipment.

 

“Equipment Warranty” or “Equipment Warranties” has the meaning set forth in
Section 2.10(d).

 

“Excusable Delay” has the meaning set forth in Section 2.4(c).

 

“Final Completion” means satisfaction or waiver of all of the conditions set
forth in Section 4.2.

 

“Force Majeure Event” means any act or event (to the extent not caused by such
Party or its agents or employees) that is unforeseeable or, if foreseeable,
unavoidable and outside the control of the Party that invokes it, and which
renders a Party unable to comply totally or partially with its obligations under
the Agreement. Examples of a Force Majeure Event include: war (whether or not
formally declared), hostilities, revolution, terrorism, insurrection against any
Governmental Authority, riot or other civil disturbance; acts of nature such as
floods, lightning, earthquakes, hailstorms, ice storms, tornados, hurricanes,
landslides, volcanic eruptions, fires, winds in excess of thirty (30) miles per
hour that are deemed to be unsafe working conditions by Contractor for Work
being performed and objects striking the earth from space; sabotage or
destruction by a third party (other than one retained by a Party) of facilities
and equipment relating to the performance by the affected Party of its
obligations under this Agreement; regional or national strikes, walkouts,
lockouts or other labor actions or disputes; acts of any Governmental Authority
that materially restrict or limit Contractor’s access to the Site or performance
of the Work; and compliance with any order or request of any Governmental
Authority. Notwithstanding anything in the foregoing to the contrary, Force
Majeure Events shall not include any of the following: mechanical or equipment
failures (except to the extent any such failure is itself caused by a Force
Majeure Event); increases in the cost of performance of a Party’s obligations
under this Agreement (except to the extent any such increase is itself caused by
a Force Majeure Event); delays in customs clearance (except to the extent any
such delay is itself caused by a Force Majeure Event); labor shortages that are
not severe or widespread throughout the industry or region; labor shortages that
are caused or exacerbated by Contractor’s refusal or inability to pay the
prevailing wage for labor provided Contractor is required to pay prevailing wage
under the terms of this Agreement; material shortages that are not widespread
throughout the industry or region; any weather event that does not materially
deviate from the historical average;

  

 
3

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

“Governmental Authority” means any federal, national, regional, province, town,
city, state or municipal government, whether domestic or foreign, or other
administrative, regulatory or judicial body having jurisdiction over the Site or
a Party.

 

“Guaranteed Substantial Completion Date” has the meaning set forth in Section
4.1.

 

“Hazardous Material” means oil or petroleum and petroleum products, asbestos and
any asbestos containing materials, radon, polychlorinated biphenyl’s (“PCBs”),
urea formaldehyde insulation, lead paints and coatings, and all of those
chemicals, substances, materials, controlled substances and waste or
combinations thereof that are now or become in the future listed, defined or
regulated in any manner by Applicable Law.

 

“Indemnified Party” has the meaning set forth in Section 6.2(c).

 

“Indemnifying Party” has the meaning set forth in Section 6.2(c).

 

“Industry Standards” means those standards of care and diligence normally
practiced by a majority of solar engineering, construction and installation
firms in performing services similar to the Work in localities where the Work
will be performed and in accordance with good engineering design practices,
Client Permits, Contractor Permits, the Project Documents and other standards
established for such Work.

 

“Initial Contract Price” has the meaning set forth in Section 3.2.

 

“Interconnection Agreement” means the contract between Client or its Affiliate
and the Local Electric Utility regarding electricity produced by the System.

 

“Local Electric Utility” means Duke Energy Progress, Inc. or any other party
owning or controlling the electric utility transmission or distribution system
to which the Site or the System will be interconnected.

 

“Notice to Proceed” has the meaning set forth in Section 2.13.

 

“Performance Tests” means the system performance testing requirements as further
outlined in Exhibit H.

 

“Party” or “Parties” has the meaning set forth in the Preamble to this
Agreement.

 

“Person” means, as the context requires, any individual, corporation,
partnership, company, joint venture, association, trust, unincorporated
organization or Governmental Authority.

 

“Permission to Operate” or “PTO” means the Local Electric Utility’s written
authorization to interconnect the System to the Local Electric Utility
electrical grid.

 

“Power Purchase Agreement” means that certain Renewable Power Purchase Agreement
between Duke Energy Progress, Inc. and IS 46 dated November 10, 2014.

  

 
4

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

“Project Costs” means the Contractor’s costs to perform the Work, but only as
listed in Exhibit B.

 

“Project Documents” means the Interconnection Agreement, the Power Purchase
Agreement, and such other documents deemed necessary by mutual agreement of the
Parties.

 

“Project Lender” means any lenders or other third parties (including cash equity
and tax equity providers) providing construction financing, long-term financing
or other credit support in connection with the development, construction or
operation of the System.

 

“Project Lender’s Security Interest” has the meaning set forth in Section 7.22.

 

“Receiving Party” has the meaning set forth in Section 7.7.

 

"Representatives" means the Contractor Representative and the Client
Representative and each may individually be referred to as a "Representative".

 

“Shared Savings” has the meaning set forth in Section 3.2.

 

“Site” means the real property on which the System is to be located at 6507
Roslin Farm Road, Hope Mills, NC 28348 (Cumberland County).

 

“Subcontractor” means any Person, other than Contractor, retained by Contractor
to perform any portion of the Work in furtherance of Contractor’s obligations
under this Agreement.

 

“Substantial Completion” means satisfaction or waiver of all of the conditions
set forth in Section 4.1(c).

 

“Substantial Completion Date” means the actual date on which the Substantial
Completion of the System occurs.

 

"System" has the meaning set forth in the Recitals to this Agreement.

 

“Task Order” has the meaning set forth in Section 2.13.

 

“Unanticipated Conditions” has the meaning set forth in Section 2.6.

 

“Warranty Period” has the meaning set forth in Section 2.10(a).

 

“Work” has the meaning set forth in Section 2.1.

 

“Workmanship Warranty” has the meaning set forth in Section 2.10(a)(iv).

 

2.     PERFORMANCE OF THE WORK.

 

2.1.     Work. Contractor shall, on a firm, fixed-price basis, provide all
professional design and engineering services, supervision, labor, materials,
Equipment, tools, and machinery, utilities, transportation necessary for the
design, engineering, construction and Final Completion of the System as more
particularly described in Exhibit A (the “Work”). Contractor shall provide a
performance bond to cover Contractors labor.

  

 
5

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

2.2.     Client Support for the Work. Client shall support Contractor’s
performance of the Work by:

 

(a)

Client shall cooperate with, and to provide such assistance to Contractor as
Contractor reasonably requests in connection with Contractor's efforts to secure
Contractor Permits.

 

(b)

Client shall at all times fully comply with Applicable Laws. Client shall have
and keep in effect Client Permits.

 

(c)

Client shall pay all fees and deposits in connection with any rebates, tax
credits or incentives related to the System.

 

(d)

Client shall timely respond to Contractor requests for information and approvals
in accordance with the Construction Schedule.

 

(e)

Client shall supply the Client Supplied Equipment to the Site on or before the
dates for delivery of such equipment set forth in the Construction Schedule.

 

(f)

Client shall cooperate with Contractor, and if necessary, shall provide consents
and execute with the local utility any such agreements necessary or appropriate
to obtain PTO and permit the interconnection of the System. All deposits or fees
required by the Local Electric Utility in relation to interconnection and PTO
are the responsibility of Client. In the event PTO is not granted due to acts or
failures to act by Client, Client shall accept Substantial Completion without
PTO and reimburse Contractor for any costs incurred due to failure to have PTO
by the projected Substantial Completion date.

 

 

2.3.     Exclusions to the Work. The following are excluded from the Work:

 

(a)

Contractor shall not be responsible for any environmental liability or
remediation efforts at the Site, except for the cleanup of Hazardous Materials
released (or permitted to be released) by Contractor or its Subcontractors.

 

(b)

Unless otherwise stated in Exhibit A, Client shall facilitate the execution of
an Interconnection Agreement between Client and the Local Electric Utility.

 

2.4.     Changes and Extra Work.

 

(a)

Except for Client initiated changes, as allowed under Section 2.4(b) or
Excusable Delays, as allowed under Section 2.4(c), Client shall have no duty to
execute Change Orders.

 

(b)

Without invalidating this Agreement, Client may initiate a change in the Work by
advising Contractor in writing of the change. As soon as practicable after
notice, Contractor shall prepare and forward to Client in writing the Project
Costs for the extra or changed Work and any required adjustment to the
Construction Schedule. Contractor shall not proceed with any changes to the Work
until Client has confirmed such changes through a Change Order.

 

(c)

In the event of the occurrence of an Excusable Delay (as defined below) that
directly causes an increase in Contractor's cost to perform the Work or that
delays the performance of the Work, Contractor shall be entitled to a Change
Order with an adjustment to the Contract Price and Construction Schedule that is
commensurate to the period of delay. "Excusable Delay" is limited to the
following events:

  

 
6

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

 

i.

Delay caused by the discovery of Unanticipated Conditions (as defined in Section
2.6) at the Site and the remediation thereof;

 

 

ii.

Delay by a Governmental Authority in issuing any Contractor Permit or Client
Permit; provided that any delay resulting from Contractor’s failure to properly
or timely submit an application for a Contractor Permit or otherwise use
commercially reasonable efforts to obtain any Contractor Permit shall not be
deemed an Excusable Delay;

 

 

iii.

Delay by a Local Electric Utility to approve or issue interconnection approval;

 

 

iv.

Delay or interference with the System or the Work resulting from the acts or
omissions of Client or Client’s breach of this Agreement;

 

 

v.

Delays or interference with the System or the Work resulting from the acts or
omissions of the Host;

 

 

vi.

Any changes to the System or the Work required by any Applicable Law or any
Governmental Authority; and

 

 

vii.

        Force Majeure Events as provided in Section 7.4.

 

Upon occurrence of an Excusable Delay, Contractor shall have the right to
suspend performance and shall exercise all reasonable efforts to minimize the
delay. Contractor shall provide written notice to Client within five (5)
Business Days after Contractor becomes aware of an Excusable Delay, and any
failure to provide such written notice shall constitute a waiver of any claim by
Contractor for an increase in the Contract Price or an automatic extension of
the Construction Schedule related to such claim. Contractor shall provide notice
to Client once the Excusable Delay is no longer preventing any Work.

 

2.5.     Access and Protective Measures.

 

(a)

Client shall provide Contractor and Subcontractors continuous access to the Site
for the Work between 7:00 am and 6:00 pm on Business Days. Client shall provide
sufficient space for the temporary storage and staging of tools, materials and
Equipment and for the parking of construction crew vehicles.

 

(b)

Contractor shall manage the Work and Subcontractors for the purposes of assuring
both quality and safety, and prevent accidents or injury to persons involved in
the Work.

 

2.6.     Unanticipated Conditions. In the event that (a) there are (i)
subsurface conditions at the Site that are significantly different than
identified in the initial and second geotechnical investigations and that
require drilling, blasting or other means of removing rock or stabilizing soils
in order to install the System, or (ii) structural conditions of any building
that must be corrected or strengthened in order to install the System; or (b)
Contractor discovers the presence of Hazardous Materials, environmental
conditions, pollution or archeological materials at the Site ((a) and (b)
collectively referred to as “Unanticipated Conditions”), Contractor shall stop
Work and give prompt written notice of the condition to Client. Contractor shall
obtain written agreement from Client before performing any work impacted by the
Unanticipated Conditions. For the avoidance of doubt, in no event shall any
condition identified in either the initial or the second geotechnical
investigation be deemed an Unanticipated Condition.

  

 
7

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

2.7.      Contractor and Sub-Contractor’s Insurance

 

a)

Commercial General Liability Insurance; Policy Exclusions. Contractor shall
maintain Commercial General Liability Insurance for the Project on an
“occurrence” basis, including coverage for: Premises and Operations Liability;
Explosion, Collapse and Underground Damage Liability; Personal Injury Liability
(with employee and contractual exclusions deleted); Broad Form Property Damage
Liability; Broad Form Contractual Liability supporting Contractor’s
indemnification agreements in favor of the additional insureds; Completed
Operations and Products Liability for a period of one (1) year following the
date of Final Completion; and Independent Contractor’s Protective Liability.
Such policy shall have primary coverage limits of no less than One Million
Dollars ($1,000,000.00) for injuries or death to one or more persons or damage
to property resulting from any one occurrence and a Two Million Dollars
($2,000,000.00) aggregate limit. To the extent permitted by Applicable Law, such
policy shall contain a waiver of subrogation endorsement in favor of the
additional insureds.

 

b)

Commercial Automobile Liability Insurance. Contractor shall maintain Commercial
Automobile Liability Insurance, including coverage for owned, non-owned, rented,
leased and hired automobiles for both bodily injury and property damage and
containing appropriate no fault insurance provisions or other endorsements in
accordance with state legal requirements, with a combined single limit of not
less than One Million Dollars ($1,000,000) per accident with respect to bodily
injury, property damage or death. To the extent permitted by Applicable Law,
such policy shall contain a waiver of subrogation endorsement in favor of the
additional insureds.

 

c)

Umbrella Excess Liability Insurance. Contractor shall maintain Umbrella Excess
Liability Insurance of not less than a combined single limit of Twenty Million
Dollars ($20,000,000.00) per occurrence and an annual aggregate limit of Twenty
Million Dollars ($20,000,000.00) with Completed Operations and Products
Liability coverage, which coverage shall remain in effect for one (1) year after
the date of Final Completion. Such coverage shall be over and above the coverage
provided by the policies described in the Employer’s Liability portion of the
coverage. The Umbrella Excess Liability Insurance shall not contain endorsements
which restrict the coverages provided in the underlying policies. To the extent
permitted by Applicable Law, such policy shall contain a waiver of subrogation
endorsement in favor of the additional insureds.

 

d)

Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
maintain Workers’ Compensation Insurance in an amount not less than the
statutory limits (as may be amended from time to time), including Employer’s
Liability Insurance with limits of liability of not less than (i) One Million
Dollars ($1,000,000.00) for bodily injury by accident, each accident, (ii) One
Million Dollars ($1,000,000.00) for bodily injury by disease, each employee, and
(iii) One Million Dollars ($1,000,000.00) aggregate liability for disease. The
Workers’ Compensation and Employer’s Liability Insurance Policies shall each
include a waiver of subrogation endorsement in favor of the additional insureds.

  

 
8

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

e)

Professional Liability Insurance. Contractor shall maintain, or shall cause to
have maintained a Professional Liability Insurance Policy written with a limit
of liability of not less than [Five Million Dollars ($5,000,000) for each claim,
and not less than Five Million Dollars ($5,000,000)] in the aggregate, for
errors, omissions or negligent acts arising out of the performance of (or the
failure to perform) professional services hereunder as an architect, engineer or
other professional. The Professional Liability Insurance Policy must be
maintained for a period of not less than two (2) years following the date of
Final Completion.

 

f)

Subcontractors’ Insurance. The Contractor shall require all Subcontractors
providing equipment, materials or services directly to the Contractor to obtain,
maintain and keep in force, during the time for which they are involved in
performance of the Work, all insurance policies provided by the Applicable Law
in favor of its employees, the “employer’s liability” and all other insurance
policies required by Applicable Law. The Contractor shall request certificates
of insurance evidencing such coverage and, if requested, provide the Owner with
such certificates within a reasonable time.

 

 

2.8.     Suspension of the Work. Contractor may suspend the Work if Client fails
to make any undisputed payment within thirty (30) days after the date on which
the payment is due. Contractor shall be entitled to (a) an extension of the
Construction Schedule for the same length of time as the suspension; and (b)
reimbursement of the additional costs and expenses, if any, reasonably incurred
and substantiated by Contractor in protecting, securing or insuring the Work,
and in resumption of the Work.

 

2.9.     Title; Risk of Loss.

 

(a)

From the Effective Date and until the date of Final Completion, Contractor bears
the risk of loss and full responsibility for the cost of replacing or repairing
any damage to the System and all materials, Equipment, supplies and maintenance
equipment (including temporary materials, equipment and supplies) in or for use
during construction of the System that are in Contractor’s care, custody and
control.

 

(b)

Client shall bear the risk of loss and full responsibility in respect of the
System from and after the date of Final Completion of the System.

 

(c)

Contractor warrants that title to the various materials, Equipment (other than
the Client Supplied Equipment, which title shall pass to Client pursuant to the
contracts pursuant to which Client purchased the Client Supplied Equipment) and
other components of the Work (including all information, documents and materials
prepared or provided by Contractor as part of the Work) shall transfer to Client
upon the earlier of (i) the date Client makes a payment to Contractor for the
same, and (ii) the Substantial Completion Date. Contractor further warrants
that, once title to any portion of the Work transfers to Client, (A) Client
shall have good and marketable title to such portion of the Work, and (B) such
portion of the Work shall be free and clear of all liens, claims, security
interests or encumbrances in favor of Contractor, any Subcontractor, or any
other person or entity making a claim by reason of having provided labor,
materials or equipment relating to the Work, and that no basis shall exist for
the filing of any such lien, claim, security interest or encumbrance.

  

 
9

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

2.10.     Warranty.

 

(a)

Subject to the exclusions set forth below, Contractor warrants to Client a
period of two (2) years from the Substantial Completion Date (the “Warranty
Period”), that:

 

 

i.

the Work will be free from original defects in design, assembly and workmanship;

 

 

ii.

the System will be designed, engineered, and constructed to satisfy all
Applicable Law, Industry Standards, the requirements of the Local Electric
Utility, the requirements of this Agreement, and to produce a fully functional
System that is capable of operating free of workmanship defects for at least two
(2) years;

 

 

iii.

all Equipment will be new, unused, undamaged and of good quality and good
condition at the time of delivery to the Site, and the Work, including each item
of Equipment incorporated therein, will be of suitable grade of their respective
kinds for their intended use by Client in and as a solar photovoltaic power
generation facility, will be free from defects in design, engineering,
construction, and workmanship, and shall conform in all respects with all
Applicable Law, Industry Standards, the requirements of the Local Electric
Utility, and the requirements of this Agreement; and

 

 

iv.

Contractor will repair, replace, or correct any failures or defects or
deficiencies under the warranties set forth in this Section 2.10(a)
(collectively, the “Workmanship Warranty”) that occur during the Warranty Period
including, where required, re-engineering any deficient systems at no cost to
Client and within a reasonable time period as requested by Client.

 

(b)

During the Warranty Period, if any component of the Work fails to satisfy the
Workmanship Warranty, Client shall provide written notice of such failure to
Contractor. Upon receipt of written notification, Contractor shall promptly, at
Contractor’s expense, either repair or replace any defective component or
workmanship or take some other corrective action to cause the Work to conform to
the Workmanship Warranty. Client may assign or transfer the Workmanship Warranty
upon written notice to Contractor.

 

(c)

Workmanship Warranty Exclusions. The Workmanship Warranty expressly excludes
failure of the System to perform due to the following:

 

 

i.

Damage, malfunction, or degradation of electrical output cause by (i) failure to
properly operate or maintain the System in accordance with its operating manuals
or technical specifications; (ii) repair or replacement using a part or service
not provided or authorized in writing by Contractor; and (iii) Client or third
party abuse, accident, alteration, improper use, negligence or vandalism;

 

 

ii.

Casualty loss (other than as a result of breach of the Workmanship Warranty) or
ordinary wear and tear, including shrinking/cracking of grouts and caulking,
fading of paints and finishes exposed to sunlight;

 

 

iii.

Damage by animals; or

 

 

iv.

Force Majeure Events.

  

 
10

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

(d)

In addition to the Workmanship Warranty set forth in Section 2.10(a), Contractor
shall obtain and assign to Client all warranties from the manufacturers of the
Equipment (each, an “Equipment Warranty” and, collectively, the “Equipment
Warranties”.) Client shall look solely to the manufacturer of such Equipment for
remedies related to claims that are covered under the applicable Equipment
Warranties. During the Workmanship Warranty period, if Client requests
assistance and provides specific details of the Equipment failure to Contractor,
Contractor will promptly contact the applicable manufacturer to initiate
Client’s warranty claim.

 

 

i.

In the event that defects in design, engineering, construction, or workmanship
by Contractor causes any failure, defect or deficiency in the System or any
part, any Equipment or component thereof, as determined by an initial
investigation by the Parties and if the Parties cannot agree upon the results of
such initial investigation, then as confirmed by an independent engineer agreed
upon by the Parties, then Contractor shall be solely responsible for all costs
associated with repairing or replacing such defective parts or Equipment. With
regard to the independent engineer’s fees, in the event such independent
engineer determines that Contractor’s design, engineering, construction, or
workmanship caused such failure, defect or deficiency, Contractor shall be
solely responsible for such independent engineer’s fees; provided, however, that
in the event such independent engineer determines that such failure, defect or
deficiency is caused by defective parts or Equipment, Client shall be solely
responsible for such independent engineer’s fees.

 

(e)

THE WARRANTIES CONTAINED HEREIN ARE IN LIEU OF ALL OTHER WARRANTIES, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.
ANY IMPLIED WARRANTIES ARE WAIVED TO THE FULLEST EXTENT PERMISSIBLE UNDER STATE
AND FEDERAL LAW.

 

2.11.     Liens. Contractor shall not, and shall cause its Subcontractors not
to, place any liens, security interests or other encumbrances on the Site or the
System, other than mechanic’s liens or similar liens or security interests on
the System arising by operation of law for the sole purpose of securing Client’s
obligation (or Contractor’s obligation to pay Subcontractors, as applicable) to
pay Contractor for Work performed hereunder. To the extent any liens, security
interests or other encumbrances are placed on the Site or System in violation of
this paragraph, Contractor shall prosecute the removal of such filing in a
timely manner.

 

2.12.     Subcontractors.

 

(a)

Contractor shall at all times be responsible for the acts and omissions of
Subcontractors and shall be responsible for performance of all the Work, whether
performed by Contractor or its Subcontractors. Client shall not be responsible
for the payment of any sums to any Subcontractor. Unless otherwise agreed by the
Parties, Client shall not pay any Subcontractor directly for any portion of the
Work performed under this Agreement.

 

(b)

Contractor shall procure the Equipment listed in Exhibit A; provided Contractor
reserves the right to substitute any Equipment and other materials with
equivalent, Industry Standard alternatives upon written notice to Client;
provided further that any prospective substitution of the photovoltaic panels,
inverters and racking system shall require written approval from Client.

  

 
11

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

2.13.     Notice to Proceed. Upon receipt by Contractor of a “notice to proceed”
from Client that refers to this Agreement and authorizes and directs Contractor
to begin Work (a “Notice to Proceed”), Contractor shall commence the Work.
Contractor shall not begin any Work unless and until it has received a Notice to
Proceed. Notwithstanding the foregoing, Client, at its sole discretion, may
authorize a limited amount of Work, such as design of the System or procurement
of Equipment, by issuing a written task order (“Task Order”) that specifies the
Work being authorized, the portion of the Contract Price payable for such Work,
and such other matters as Client and Contractor may agree.

 

2.14.     Failure to Issue a Notice to Proceed. At any time prior to the
issuance of a Notice to Proceed, Client may terminate this Agreement upon notice
to Contractor, whereupon neither Party shall have any liability to the other
Party, except for unpaid amounts with respect to the Work under any Task Order.

 

2.15.     Ownership of Green Attributes. As between the Parties, Client shall
own, and may assign or sell in its sole and absolute discretion, all right,
title and interest in all green attributes, renewable energy credits,
production, investment and/or energy tax credits (or grants in lieu of) and/or
any other environmental financial incentives or similar financial rebates or
incentives associated with or resulting from the development and installation of
the System or the production, sale, purchase or use of the energy output of the
System, and Contractor shall not make any ownership claims to such items.

 

 

3.     PRICE AND PAYMENT

 

3.1.     Contract Price. As full compensation for the Work and all of
Contractor’s obligations hereunder Client shall pay to Contractor an amount to
be mutually agreed upon by the Parties pursuant to Section 3.2 (the “Contract
Price”). The Contract Price shall be paid in accordance with this Section 3.

 

3.2.     Payment.

 

(a)

Based upon invoices submitted by Contractor, Client shall pay progress payments
to Contractor. Provided that the invoice is received not later than the tenth
day of a month, Client shall make payment to Contractor no later than thirty
(30) days from receipt of each invoice. Each invoice shall charge for Work
performed during the preceding calendar month. Each invoice will detail the
Project Costs being charged for the relevant month and calculate the Project Fee
applicable to those Project Costs, and include all documentation reasonably
necessary to establish that Contractor incurred such Project Costs. Project
Costs for a month shall be based upon (i) the invoices of each Subcontractor and
supplier in the amount approved by the Contractor (which shall be based on the
cost breakdown for each Subcontractor and supplier), for Work completed or
estimated to have been completed as of the end of the preceding month and for
delivered and stored materials, less any applicable retention; (ii) all other
Project Costs reasonably estimated by Contractor based upon Contractor’s
percentage of completion of the Work. Client and its accountants shall have 14
days after receipt of the invoice to review Contractor’s documentation. Client
shall either accept such documentation or ask for any specific additional
documentation that Contractor failed to provide, which failure Contractor shall
promptly remedy. Once Project costs are accepted by Client, Client shall pay
Contractor within thirty (30) days or, if resolution of invoice issues has taken
longer than forty-five (45) days, within (14) fourteen calendar days after
Client’s questions about an invoice are resolved.

  

 
12

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

(b)

If Client or its accountants determine that Contractor’s actual costs for the
relevant month are less than claimed by Contractor or that Contractor has
incorrectly charged items that are not within the definition of Project Costs,
Client shall pay the undisputed portion of Contractor’s invoice. Contractor
shall be entitled to invoke the dispute resolution provisions of this Agreement
for the unpaid balance.

 

(c)

Contractor shall include with requests for payment unconditional releases of
lien rights for itself and for all Subcontractors to the extent of payments
previously received and conditional releases of lien rights for the current
request for payment. Contractor shall use lien release forms required by
Applicable Law or otherwise acceptable to client.

 

(d)

For any payment Client fails to deliver by the due date, Client shall pay
interest from the date that the payment was due until the date that it is paid
at the lesser of 12% per annum or the maximum rate permitted by Applicable Law.

 

3.3.     Audit. Contractor shall keep full and detailed cost allocation records
of costs incurred for the Work in a form that is sufficient to support all
application requirements related to the North Carolina Business Energy Tax
Credit documentation rules. Contractor shall preserve such accounts for a period
of two (2) years after Final Completion of the System.

 

4.     COMMENCEMENT & COMPLETION

 

4.1.     Commencement and Mechanical Completion. Contractor will make all
necessary efforts to meet Mechanical Completion on or about December 18th, 2015,
as the same may be adjusted pursuant to the terms of this Agreement. Contractor
may claim a justified extension of the Mechanical Completion Date if it is or
will be delayed in completing the Work as a result of an Excusable Delay.

 

(a)

Contractor shall commence performance of the Work and perform such Work in
accordance with the Construction Schedule in Exhibit A.

 

(b)

The estimated Mechanical Completion Date is set forth on Exhibit A and is
subject to change. Contractor shall provide Client with [weekly] updates to the
Construction Schedule.

 

(c)

The following are conditions precedent to Mechanical Completion:

 

 

i.

The System is mechanically, electrically and structurally constructed in
accordance with the requirements of this Agreement and all Work has been
completed other than Work solely required for Substantial and Mechanical
Completion;

 

 

ii.

All requirements of the Local Electric Utility are met for testing and
interconnection of the System have been satisfied, and Contractor has delivered
to Client evidence thereof reasonably satisfactory to Client, and Contractor has
obtained permission to begin testing from the Utility;

 

 

iii.

Contractor has obtained all Contractor Permits;

 

 

iv.

The System is operating and producing electricity; and

  

 
13

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

 

v.

Contractor and Client have mutually agreed on punchlist items for Substantial
Completion and Final Completion, which agreement shall not be unreasonably
withheld, conditioned or delayed and shall otherwise be agreed upon within five
(5) Business Days.

 

 

(d)

Upon Mechanical Completion, Contractor shall send to Client an e-mail certifying
that all of the foregoing conditions have been satisfied. Client shall, within
five (5) Business Days after the receipt by Client of such written certificate,
shall execute an acknowledgment of such email if Contractor has achieved
Mechanical Completion. Execution of the acknowledgment or failure of Client to
provide written notice of Contractor’s failure to achieve Mechanical Completion
within five (5) Business Days shall constitute an Excusable Delay.

 

 

4.2.     Substantial Completion. Substantial Completion of the System shall be
deemed to have occurred only if:

 

 

(a)

System Performance Tests are completed;

 

(b)

all punchlist items have been completed or waived;

 

(c)

all debris and surplus materials and supplies are removed from the Site;

 

(d)

all manuals, warranties, record drawings and other documents expressly required
to be delivered by Contractor hereunder have been delivered to Client; and

 

(e)

Contractor has delivered final, unconditional Lien waivers required by Client.

 

Upon Final Completion, Contractor shall submit to Client an e-mail certifying
that all of the foregoing conditions have been satisfied. Client shall, within
five (5) Business Days after the receipt by Client of such written certificate,
shall execute an acknowledgment of such email if Contractor has achieved Final
Completion. Execution of the acknowledgment or failure of Client to provide
written notice of Contractor’s failure to achieve Final Completion within five
(5) Business Days shall constitute Excusable Delay. If Final Completion does not
occur within forty-five (45) Days after the Substantial Completion Date, Client
shall have the right (but not the obligation) to complete any uncompleted Work
itself, to charge Contractor for all completion costs incurred by Client in so
doing, and to offset such completion costs against any portion of the Contract
Price then remaining unpaid.

 

4.3.     Work Notwithstanding Disputes. Unless otherwise agreed to in writing,
Contractor shall diligently carry on the Work during the pendency of any dispute
so long as all undisputed amounts payable to Contractor have been paid.

 

5.     REPRESENTATIONS & WARRANTIES

 

5.1.     Representations and Warranties of Contractor. Contractor represents and
warrants to Client that:

 

(a)

Contractor is a Nevada corporation, duly organized, validly existing, and in
good standing under the laws of the State where the Site is located, and has
full power to engage in the business it presently conducts and contemplates
conducting, and is and will be duly licensed or qualified and in good standing
under the laws of the State where the Site is located and in each other
jurisdiction where the nature of the business transacted by it makes such
licensing or qualification necessary and where the failure to be licensed or
qualified would have a material adverse effect on its ability to perform its
obligations hereunder.

  

 
14

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

(b)

The execution, delivery and performance by Contractor of this Agreement will not
(i) violate or conflict with any covenant, agreement or understanding to which
it is a party or by which it or any of its properties or assets is bound or
affected, or its organizational documents or (ii) subject the System or any
component part thereof to any lien other than as contemplated or permitted by
this Agreement.

 

(c)

There are no actions, suits, proceedings, patent or license infringements or
investigations pending or, to Contractor’s knowledge, threatened against it
before any court or arbitrator that individually or in the aggregate could
result in any materially adverse effect on the business, properties or assets or
the condition, financial or otherwise, of Contractor or in any impairment of its
ability to perform its obligations under this Agreement.

 

(d)

The individual executing and delivering this Agreement on behalf of Contractor
is duly authorized to do so on behalf of Contractor and this Agreement is
binding upon Contractor in accordance with its terms.

 

(e)

Contractor has inspected the Site and surrounding areas and has become generally
familiar with the Site conditions that may affect the supply of the Equipment
and the performance of the Work. Contractor has performed, or has caused to be
performed, all necessary due diligence related to the Work, including review and
analysis of any geotechnical reports. Contractor acknowledges that all documents
and information provided by Client have been provided as background information
and as an accommodation to Contractor. Contractor further acknowledges that
Client does not make any representation or warranty with respect to the accuracy
of such documents or information.

 

(f)

Contractor has (either directly or through its Subcontractors) all the required
authority, ability, skill, experience and capacity necessary to perform the Work
and diligently do so in a timely and professional manner, utilizing sound
engineering and design principles, project management procedures, construction
procedures and supervisory procedures, all in accordance with this Agreement,
Applicable Law and Industry Standards. Contractor has (either directly or
through its Subcontractors) the experience and skills necessary to determine,
and Contractor had reasonably determined, that Contractor can perform the Work
pursuant to the Construction Schedule, for the Contract Price.

 

5.2.     Representations and Warranties of Client. Client represents and
warrants to Contractor that:

 

(a)

Client is a Corporation duly formed and validly existing under the laws of the
State of Delaware and has full legal capacity and standing to pursue its
corporate purpose (including the capacity to dispose of and encumber all of its
assets) and full power to engage in the business it presently conducts and
contemplates conducting, and is and will be duly licensed or qualified and in
good standing under the laws of each jurisdiction where the nature of the
business transacted by it makes such licensing or qualification necessary and
where the failure to be licensed or qualified would have a material adverse
effect on its ability to perform its obligations hereunder.

  

 
15

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

(b)

The execution, delivery and performance by Client of this Agreement will not (i)
violate or conflict with any covenant, agreement or understanding to which it is
a party or by which it or any of its properties or assets is bound or affected,
or its organizational documents; or (ii) subject the System or any component
part thereof or the Site or any portion thereof to any lien other than as
contemplated or permitted by this Agreement.

 

(c)

There are no actions, suits, proceedings, patent or license infringements or
investigations pending or, to Client’s knowledge, threatened against it before
any court or arbitrator that individually or in the aggregate could result in
any materially adverse effect on the business, properties or assets or the
condition, financial or otherwise, of Client or in any impairment of its ability
to perform its obligations under this Agreement.

 

(d)

Client has, and will have, available all the funds that are necessary from time
to time to pay Contractor the Contract Price.

 

(e)

Title to the Site is held by Client, or alternatively, that Client has obtained
written consent from the Host for the installation of the System at the Site.

 

(f)

To the best of Client’s knowledge, there are no Hazardous Materials at, on or
beneath the Site that prevent or could potentially prevent or delay the Work.

 

(g)

The individual executing and delivering this Agreement on behalf of Client is
duly authorized to do so on behalf of Client and this Agreement is binding upon
Client in accordance with its terms.

 

6.     BREACH & TERMINATION; INDEMNITY

 

6.1.     Termination by Client:

 

(a)

Contractor agrees that Client shall be entitled to terminate this Agreement
pursuant to written notice upon the occurrence of any of the following
circumstances (each a “Contractor Event of Default”):

 

 

i.

Contractor voluntarily commences bankruptcy, insolvency or similar debtor-relief
proceedings, or becomes insolvent or generally does not pay its debts as they
become due, or admits in writing its inability to pay its debts, or makes an
assignment for the benefit of creditors.

 

 

ii.

Insolvency, receivership, reorganization, bankruptcy or a similar proceeding is
commenced against Contractor and such proceeding is not dismissed or stayed
within a period of ninety (90) days thereafter.

 

 

iii.

Contractor fails to cause the Mechanical Completion Date to occur on or prior to
December 18, 2015.

 

 

iv.

Contractor fails to cause Final Completion to occur on or before the date that
is forty-five (45) Days following the Substantial Completion Date.

  

 
16

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

 

v.

Contractor falls twenty-five (25) or more Days behind the Construction Schedule
(as the same may be updated from time to time in accordance with this
Agreement).

 

 

vi.

Notwithstanding the foregoing, Contractor violates in any material respect any
of the provisions of this Agreement, which violation remains uncured for thirty
(30) days following Contractor’s receipt of written notice thereof from Client;
provided however, that if the nature of the breach requires more than thirty
(30) days to cure, and Contractor is using reasonable commercial efforts to
cure, then such time period shall be extended accordingly, subject to a maximum
extension of sixty (60) days.

 

Upon the occurrence of any of the foregoing, in addition to all rights and
remedies that may be available under Applicable Law, Client may instruct
Contractor to discontinue all or any part of the Work and/or terminate this
Agreement, and Contractor shall thereupon discontinue the Work of such parts
thereof and shall use reasonable commercial efforts to reduce or otherwise
mitigate any expense or damage to Client. Client shall have the right to
complete, or hire others to complete, the Work. Client shall pay Contractor for
any Work performed up to the date of termination. Client shall be entitled to
receive from Contractor, as exclusive remedy for termination under this
paragraph (a), the amount (if any) by which Client’s cost to complete the Work
exceeds the portion of the Contract Price allocable to the Work unfinished by
Contractor.

 

(b)

Termination for Convenience. Client shall have the right to terminate this
Agreement at any time for its convenience, upon thirty (30) days written notice
to Contractor. Client shall pay Contractor, within thirty (30) days of the
termination date, for all completed Work after issuance of a Notice to Proceed
(NTP), and any non-returnable or non-cancelable materials ordered through the
effective date of such termination, and any loss sustained by Contractor,
including a break-up fee of $50,000, demobilization costs and other verifiable
out-of-pocket costs, including reasonable and verifiable termination fees of
vendors and contractors, together with any other liabilities to which Contractor
is subject pursuant to any agreements with vendors that are executed by
Contractor on or before the termination date. Contractor shall provide to Client
copies of all contracts, purchase orders, invoices and other supporting
documentation reasonably requested by Contractor to verify such termination
fees, out-of-pocket costs or other liabilities.

 

(c)

Termination by Contractor. Client agrees that Contractor shall be entitled to
suspend work and terminate this Agreement pursuant to written notice upon the
occurrence of any of the following circumstances (each a “Client Event of
Default”):

 

 

i.

Any representation or warranty made by Client in this Agreement proves to have
been false or misleading in any material respect as of the time made, confirmed
or furnished (but, if such breach is capable of being cured, only to the extent
such breach continues for thirty (30) days following receipt of a notice in
writing of such breach from Contractor).

 

 

ii.

Client violates in any material respect any of the provisions of this Agreement,
which violation remains uncured for thirty (30) days following Client’s receipt
of written notice thereof from Contractor; provided however, that if the nature
of the breach requires more than thirty (30) days to cure, and Client is using
reasonable commercial efforts to cure, then such time period shall be extended
accordingly, subject to a maximum extension of sixty (60) days.

  

 
17

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

 

iii.

Client voluntarily commences bankruptcy, insolvency or similar debtor-relief
proceedings, or becomes insolvent or generally does not pay its debts as they
become due, or admits in writing its inability to pay its debts, or makes an
assignment for the benefit of creditors.

 

 

iv.

Insolvency, receivership, reorganization, bankruptcy or a similar proceeding is
commenced against Client and such proceeding is not dismissed or stayed within a
period of ninety (90) days thereafter.

 

 

v.

if funding is NOT obtained by or before May 29th, 2015, the contract shall
terminated and Contractor shall be reimbursed for all work performed on the
project, which includes, but is not limited to any non-returnable or
non-cancelable materials ordered through the effective date of such termination,
and any loss sustained by Contractor, mobilization and demobilization costs, and
other verifiable out-of-pocket costs, including reasonable and verifiable
termination fees of vendors and contractors, together with any other liabilities
to which Contractor is subject pursuant to any agreements with vendors that are
executed by Contractor on or before the termination date.

 

 

Upon the occurrence of any of the foregoing, in addition to all rights and
remedies that may be available under Applicable Law, Contractor shall have the
right to terminate this Agreement and Client shall pay, within thirty (30) days
of the termination date, to Contractor such amounts as Contractor would have
been entitled to receive in the event of a termination by Client pursuant to
Section 6.1(b).

 

6.2.     Indemnity.

 

(a)

Contractor shall fully indemnify, save harmless and defend Client and its
Affiliates and their directors, officers, shareholders, employees, agents and
representatives from and against any and all claims, actions, suits,
proceedings, losses, liabilities, penalties, damages, costs or expenses
(including attorney fees) of any kind whatsoever in connection with or arising
from: (i) any claim by a third party for physical damage, or death of or bodily
injury to any person, but only to the extent caused by or arising out of or
related to Contractor’s (A) negligence or willful misconduct or that of its
Subcontractors, or (B) breach of its obligations hereunder; (ii) Contractor’s or
any Subcontractor’s actual or alleged infringement or misappropriation of any
third party patent, copyright, trade secret, trademark, service mark, trade
name, or other intellectual property right in connection with the System,
including without limitation, any deliverable hereunder; (iii) Contractor’s or
any Subcontractor’s violation of any third-party license to use intellectual
property in connection with the Work, including any deliverable hereunder; (iv)
Contractor’s or any Subcontractor’s violation of any Applicable Law arising out
of or related to the release, discharge, disturbance or deposit at, on, above,
below or near the Site of any Hazardous Material, that is either (A) brought to
or created at the Site by Contractor or its Subcontractors or (B) existing at
the Site to the extent Contractor or its Subcontractors negligently or willfully
cause them to be released, disturbed or discharged; provided that Contractor has
actual or constructive knowledge of the existence of such Hazardous Material at
the Site; or (vi) any lien or encumbrance is filed against the Site or the
System in violation of the terms of this Agreement.

  

 
18

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

(b)

Client shall fully indemnify, save harmless and defend Contractor and its
Affiliates and their directors, officers, shareholders, employees, agents and
representatives from and against any and all claims, actions, suits,
proceedings, losses, liabilities, penalties, damages, costs or expenses
(including attorney fees) of any kind whatsoever in connection with or arising
from: (i) any claim by a third party for physical damage, or death of or bodily
injury to any person, but only to the extent howsoever caused by or arising out
of or related to Client’s (A) negligence or willful misconduct or that of its
agents or employees or others under Client’s control, or (B) breach of its
obligations hereunder; or (ii) violation of any Applicable Law arising out of or
related to the release, discharge, disturbance or deposit at, on, above, below
or near the Site of any Hazardous Material, that is either (A) brought to the
Site by Client, or (B) existing at the Site as of the Effective Date of this
Agreement, unless such release, discharge or deposit is the result of the
negligence or willful misconduct of Contractor or any Subcontractor; provided
that Contractor has actual or constructive knowledge of the existence of such
Hazardous Material at the Site.

 

(c)

If any claim is brought against a Party (the “Indemnified Party”), then the
other Party (the “Indemnifying Party”) shall be entitled to participate in, and,
unless in the opinion of counsel for the Indemnifying Party a conflict of
interest between the Parties may exist with respect to such claim, assume the
defense of such claim, with counsel reasonably acceptable to the Indemnified
Party. If the Indemnifying Party does not assume the defense of the Indemnified
Party, or if a conflict precludes the Indemnified Party from assuming the
defense, then the Indemnifying Party shall reimburse the Indemnified Party on a
monthly basis for the Indemnified Party’s defense through separate counsel of
the Indemnified Party’s choice. Even if the Indemnifying Party assumes the
defense of the Indemnified Party with acceptable counsel, the Indemnified Party,
at its sole option, may participate in the defense, at its own expense, with
counsel of its own choice without relieving the Indemnifying Party of any of its
obligations hereunder. Notwithstanding the foregoing, with respect to Section
6.2(a)(ii) or Section 6.2(a)(iii), Contractor shall have the right, in order to
avoid such claims or actions, in each case at its sole expense, to substitute
non-infringing Equipment or processes, or to modify such infringing Equipment or
processes or the System so they become non-infringing, or to obtain the
necessary licenses to use the infringing Equipment or processes, provided that
such substituted or modified Equipment or processes meet all the requirements
of, and are subject to, all the provisions of this Agreement

 

(d)

Waiver of Consequential Damages. UNLESS SPECIFICALLY ALLOWED HEREIN, THE PARTIES
AGREE THAT TO THE FULLEST EXTENT ALLOWED BY LAW, EXCLUDING CONFIDENTIALITY
BREACHES, IN NO EVENT SHALL EITHER PARTY BE RESPONSIBLE OR LIABLE, WHETHER IN
CONTRACT, TORT, WARRANTY, OR UNDER ANY STATUTE OR ON ANY OTHER BASIS, FOR
SPECIAL, INDIRECT, INCIDENTAL, MULTIPLE, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES FOR LOST PROFITS OR LOSS OR INTERRUPTION OF BUSINESS, ARISING OUT OF OR
IN CONNECTION WITH THE SYSTEM OR THIS AGREEMENT.

 

(e)

Limit on Liability. With the exception of liability for indemnification pursuant
to Section 6.2(a)) and Section 6.2(b), Contractor’s total liability to Client
under or arising out of this Agreement shall not exceed, in the aggregate, an
amount equal to one hundred percent (100%) of the Contract Price. IN NO EVENT
SHALL CONTRACTOR HAVE ANY LIABILITY TO CLIENT FOR ANY FAILURE BY CLIENT TO
OBTAIN ANY OR ALL OF THE BENEFIT OF ANY REBATE OR ANY INVESTMENT TAX CREDIT OR
DEPRECIATION, UNLESS SUCH FAILURE RESULTS FROM CONTRACTOR’S NEGLIGENCE, WILLFUL
MISCONDUCT OR MATERIAL BREACH OF THIS AGREEMENT.

  

 
19

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

7.     MISCELLANEOUS

 

7.1.     Representatives.

 

(a)

Client Representative. Client designates, and Contractor agrees to accept, Ken
Allen as Client Representative for all matters relating to Client’s obligations
under this Agreement. The actions taken by Client Representative shall be deemed
the acts of Client and shall be fully binding upon Client.

 

(b)

Contractor Representative. Contractor designates, and Client agrees to accept,
____________ as Contractor Representative for all matters relating to
Contractor’s performance of the Work. The actions taken by Contractor
Representative shall be deemed the acts of Contractor and shall be fully binding
upon Contractor.

 

(c)

Notices to Representative. Notwithstanding Section 7.1(a) and Section 7.1(b),
all amendments, Change Orders, notices and other communications between
Contractor and Client contemplated herein shall be delivered in writing in
accordance with Section 7.6.

 

7.2.     Ownership of Plans, Data, Reports and Material. Contractor, and any of
its subcontractors providing professional services under this Agreement, shall
retain all copyright, patent and other intellectual property rights in drawings,
specifications and other documents delivered as part of the Work (whether in
paper or electronic form) furnished by Contractor. Provided that Client is in
compliance with its obligations hereunder, Contractor grants to Client and Host
a non-exclusive, perpetual license to reproduce and use such documents in
connection with the Work and for the operation, maintenance or repair of the
System. Client shall not otherwise assign or transfer this license to another
Person without Contractor’s prior written consent. Contractor and its
Subcontractors shall not be liable in the event of any unauthorized reproduction
or use of the record drawings by Client, Host or others. No other license in any
patents and proprietary information is granted pursuant to this Agreement.

 

7.3.     Governing Law. This Agreement is made in the State of Texas. This
Agreement shall be interpreted in accordance with the laws of the State of
Texas.

 

7.4.     Force Majeure. Except for the obligation to make payments when due,
which cannot be excused by a Force Majeure Event, neither Party shall be
considered in breach of this Agreement nor be liable for any delay or failure to
comply with this Agreement if and to the extent that such delay or failure is
attributable to the existence of a Force Majeure Event. Contractor shall
promptly notify Client in writing within (10) ten Business Days of becoming
aware of the nature of a Force Majeure Event that will delay Contractor’s
performance of the Work, and the anticipated length of the delay. Contractor
shall be entitled to a Change Order with respect to the Contract Schedule and,
to the extent costs are incurred to maintain the ability to perform the Work
once the Force Majeure Event ends, to the Contract Price. Any Force Majeure
Event that prevents performance, or is reasonably expected to prevent
performance, for more than ninety (90) days shall entitle Contractor or Client
to terminate this Agreement. In the event the Agreement is so terminated, Client
shall pay Contractor for any Work performed up to the date of termination.

  

 
20

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

7.5.     Dispute Resolution.

 

(a)

Good Faith Negotiations. In the event that any dispute or claim arises out of or
in connection with this Agreement, including any question regarding its
existence, validity, performance or termination (a “Dispute”), and within five
(5) Business Days of one Party notifying the other Party in writing of the
existence of such Dispute, senior management personnel or such other person who
is designated by such senior management personnel, from both Contractor and
Client shall meet and attempt to resolve the Dispute for a period of thirty (30)
Days following the notice of Dispute. If, however, either Party refuses or fails
to so meet, or the Dispute is not resolved by negotiation, a Party is free to
seek other recourse.

 

(b)

Attorney Fees. The prevailing party of any Dispute arising out of this Agreement
shall be entitled to recover from the other party all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including reasonable
attorney fees and the expenses of arbitration.

 

7.6.     Notices and Demands. Any notice, request, demand or other communication
required or permitted under this Agreement, shall be deemed to be properly given
by the sender and received by the addressee if made in writing and (a) delivered
in person, (b) mailed, postage prepaid, either by registered or certified mail,
return receipt requested, (c) sent by reputable overnight express courier, (d)
transmitted by facsimile where confirmation of successful transmission is
received from the receiving Party’s facsimile machine (such transmission to be
effective on the day of receipt if received prior to 5:00 p.m. local time on a
business day or in any other case on the next business day following the day of
transmittal) or (e) transmitted by e-mail if receipt of such transmission by
e-mail is specifically acknowledged by the recipient (automatic responses not
being sufficient for acknowledgment), addressed in each case to the addresses
set forth below, or to any other address either of the Parties to this Agreement
shall designate in a written notice to the other Party:

 

Client:

Principal Solar, Inc.

2560 King Arthur Blvd Suite 124 PMB 65

Lewisville, TX 75056

 

With Copy to which does not constitute Notice:

 

Michael Gorton

MG@principalsolar.com

 

Contractor:               

Alpha Technologies Services, Inc.

3767 Alpha Way 

Bellingham, WA 98226

Email: dzogby@alpha.com

Attention: President

 

With Copy to which does not constitute Notice:

 

Alpha Technologies

3767 Alpha Way

Bellingham, WA 98226

Email: kowski@alpha.com

Attention: Contracts and Legal

 

 
21

--------------------------------------------------------------------------------

Exhibit 10.1
 

  

7.7.     Confidentiality. Each Party (the “Receiving Party”) shall not use for
any purpose other than performing its obligations under this Agreement or
divulge, disclose, produce, publish, or permit access to, without the prior
written consent of the other Party (the “Disclosing Party”), any Confidential
Information of the Disclosing Party. “Confidential Information” includes the
Contract Documents, all information or materials prepared in connection with the
Work, designs, drawings, specifications, techniques, models, data,
documentation, source code, object code, diagrams, flow charts, processes,
procedures, know-how, and any other trade secrets. Confidential Information does
not include (a) information known to the Receiving Party prior to obtaining the
same from the Disclosing Party; (b) information in the public domain at the time
of disclosure by the Receiving Party; or (c) information obtained by the
Receiving Party from a third party who did not receive same, directly or
indirectly, from the Disclosing Party. The Receiving Party shall use the higher
of the standard of care that the Receiving Party uses to preserve its own
confidential information or a reasonable standard of care to prevent
unauthorized use or disclosure of such Confidential Information. However, the
Receiving Party has the right to disclose Confidential Information without the
prior written consent of the Disclosing Party: (i) as required by any
Governmental Authority, or by any securities exchange on which the shares of a
Party are listed, (ii) as otherwise required by Applicable Law or regulation,
(iii) as advisable or required in connection with any government or regulatory
filings, including filings with any regulating authorities covering relevant
financial markets, (iv) to its attorneys, accountants, financial advisors or
other agents, in each case bound by confidentiality obligations, (v) to banks,
investors and other financing sources and their advisors, in each case bound by
confidentiality obligations; or (vi) in connection with an actual or prospective
merger or acquisition or similar transaction where the party receiving the
Confidential Information is bound by confidentiality obligations. If a Receiving
Party believes that it will be compelled by Governmental Authority to disclose
Confidential Information of the Disclosing Party, it shall give the Disclosing
Party prompt written notice so that the Disclosing Party may determine whether
to take steps to oppose such disclosure at Disclosing Party’s discretion and
sole cost.

 

7.8.     Time is of the Essence. Timely performance of all obligations by each
Party is expressly agreed to be of the essence of this Agreement, and failure to
so perform is a material breach of the Agreement.

 

7.9.     Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7.10.     Survival. Any rights and obligations of the Parties that arise prior
to termination of this Agreement or any provision of this Agreement that
otherwise contemplates observance subsequent to termination or expiration of
this Agreement shall survive termination or expiration of this Agreement and
continue in full force and effect. Without limiting the foregoing, the following
sections and articles shall survive the expiration or termination of this
Agreement: Article 1 (“Definitions”), Section 2.9 (“Title; Risk of Loss”),
Section 2.10 (“Warranty”), Section 2.11 (“Liens”), Section 2.12
(“Subcontractors”), Section 2.15 (“Ownership of Green Attributes”), Section 3.2
(“Calculation of Contract Price and Shared Savings”), Article 6 (“Breach &
Termination; Indemnity) and Article 7 (“Miscellaneous”).

  

 
22

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

7.11.     Successors and Assigns. This Agreement shall be binding on the Parties
and their respective permitted successors, heirs and assigns.

 

7.12.     Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.

 

7.13.     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

7.14.     Counterparts. This Agreement may be executed in counterparts, which
shall together constitute one and the same agreement. Facsimile or portable
document format (“PDF”) signatures shall have the same effect as original
signatures. Each Party consents to the admission in evidence of a facsimile,
photocopy or PDF of this Agreement in any Dispute proceedings between the
Parties.

 

7.15.     Announcements and Publications. Unless otherwise required by
Applicable Law or regulation, no Party shall make any public announcements in
respect of this Agreement or the Work or otherwise communicate with any news
media without the prior written consent of the other Party (which consent shall
not be unreasonably withheld or delayed), and the Parties shall cooperate as to
the timing and contents of any such announcement. Notwithstanding the foregoing,
Client hereby acknowledges and agrees that (a) Contractor may photograph the
System and use those photographs in Contractor’s Internet and print
publications, and (b) upon Final Completion and subject to Client’s approval
(not to be unreasonably withheld), Contractor may list Client in “Customer” or
“Clients” section of Contractor’s website or other printed material.

 

7.16.     Entire Agreement. This Agreement, together with the Contract Documents
and the Exhibits, constitutes the sole and entire agreement of the Parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

7.17.     No Agency. This Agreement is not intended to create any association,
joint venture, agency relationship or partnership between the Parties or to
impose any such obligation or liability upon either Party. Neither Party shall
have any right, power or authority to enter into any agreement or undertaking
for, or act as or be an agent or representative of, or otherwise bind, the other
Party except as expressly allowed by this Agreement.

 

7.18.     Priority of Documents. In the event of a conflict between any of the
Contract Documents, they shall be given the following order of precedence:
first, Change Orders and duly executed amendments to this Agreement (to the
extent not superseded by subsequent Change Orders and amendments), second, this
Agreement and third, the other Contract Documents.

 

7.19.     No Waiver. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

  

 
23

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

7.20.     Further Assurances. Each of the Parties shall use commercially
reasonable efforts to, and shall cause its Affiliates to use their commercially
reasonable efforts to, from time to time at the request of the other Party,
without any additional consideration, furnish the other Party such further
information or assurances, execute and deliver such additional documents,
instruments and conveyances, and take such other actions and do such other
things, as may be necessary or desirable in the opinion of counsel to the
requesting Party to carry out the provisions of this Agreement and each of the
other Contract Documents and give effect to the transactions contemplated hereby
and thereby. Contractor specifically agrees to provide assistance to Client with
respect to: (a) compliance with the terms and conditions of the Project
Documents, (b) preparation of all applications and other documents, if any,
required for qualification for any state, local and/or federal investment tax
credits, upon Client’s prior written request, and (c) the execution and delivery
of any documents requested by either Client or any Project Lender in connection
with financing for the System, including but not limited to financing consents
and estoppels typical in project finance transactions as may be required by any
Project Lender.

 

7.21.     Assignment. Neither Party shall have the right to assign any of its
rights, duties, or obligations under this Agreement without the prior written
consent of the other Party, which consent may not be unreasonably withheld or
delayed. Any purported assignment or delegation in violation of this Section
7.21 shall be null and void. Notwithstanding the foregoing, Client may, without
Contractor’s consent, but with written notice to Contractor: (a) assign this
Agreement to (i) the Project Lender, or any subsidiary, Affiliate, or (ii) a
purchaser of all or substantially all of Client’s assets or Client’s successor
in interest as part of a corporate reorganization, consolidation, take-over,
merger or other business combination, or (b) collaterally assign this Agreement
as security to any Project Lender. An assignment pursuant to subclause (a) of
the preceding sentence shall not be valid unless the assignee has equal or
greater ability to fulfill Client’s obligations under this Agreement than
Client. A permitted assignee of Client under this Section 7.21 will be bound by
the obligations of this Agreement (upon foreclosure of its security interest in
the case of a Project Lender) and will, upon Contractor’s request, deliver a
written assumption of Client’s rights and obligations under this Agreement to
Contractor. Contractor shall provide timely and reasonable cooperation and
assurances as Client shall reasonably request (including executing and
delivering such commercially reasonable financing consents and estoppels typical
in project finance transactions as may be required by any Project Lender).

 

7.22.     Project Lender Accommodations. Contractor acknowledges that Client’s
obligations to any Project Lender may be secured by, inter alia, a pledge or
collateral assignment of this Agreement and a first security interest in the
Project (collectively, the “Project Lender’s Security Interest”). Without
limiting the generality of Section 7.21, in order to facilitate such financing,
Contractor agrees as follows:

 

(a)     Consent to Security Interest. Contractor consents to Client providing to
Project Lender the Project Lender’s Security Interest.

 

(b)     Financing Documents. Upon the occurrence of an event of default by
Client under Project Lender’s financing documents:

 

(i)     Project Lender, as holder of the Project Lender’s Security Interest,
shall be entitled to exercise, in the place and stead of Client, any and all
rights and remedies of Client under this Agreement in accordance with the terms
of this Agreement., provided such Project Lender assumes all of Client’s
obligations under this Agreement Project Lender shall also be entitled to
exercise all rights and remedies of secured parties generally with respect to
this Agreement and the System.

  

 
24

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

(ii)     Project Lender shall have the right, but not the obligation, to pay all
sums due from Client under this Agreement and to perform any other act, duty or
obligation required of Client under this Agreement or cause to be cured any
default of Client under this Agreement in the time and manner provided by the
terms of this Agreement. Nothing herein requires Project Lender to cure any
Client Event of Default (unless Project Lender has succeeded to Client’s
interests under this Agreement) or to perform any act, duty or obligation of
Client under this Agreement, but Contractor hereby gives Project Lender the
option to do so.

 

(iii)     Upon the exercise of remedies under the Project Lender’s Security
Interest in the System, including any sale thereof by Project Lender, whether by
judicial proceeding or under any power of sale contained therein, or any
conveyance from Client to Project Lender in lieu thereof, Project Lender shall
give notice to Contractor of the transferee or assignee of this Agreement. Any
such exercise of remedies shall not constitute an Client Event of Default under
this Agreement, nor require Contractor’s consent, provided Project Lender shall
deliver written notice to Contractor.

 

(iv)     Upon any rejection or other termination of this Agreement pursuant to
any process undertaken with respect to Client under the United States Bankruptcy
Code, at the request of Project Lender made within ninety (90) Days of such
termination or rejection, Contractor shall enter into a new agreement with
Project Lender having substantially the same terms and conditions as this
Agreement.

 

(c)     Exercise of Rights. Notwithstanding any contrary term of this Agreement:

 

(i)     Contractor will not exercise any right to terminate or suspend this
Agreement as a result of an Client Event of Default unless it shall have given
Project Lender prior written notice of its intent to terminate or suspend this
Agreement specifying Client Event of Default giving rise to such right, and
Project Lender shall not have caused to be cured such Client Event of Default
within thirty (30) Days after such notice; provided that if such Client Event of
Default, excluding payment, cannot be cured by the Project Lender within such
period and the Project Lender commences and continuously pursues cure of such
Client Event of Default within such period, such period for cure will be
extended for a reasonable period of time under the circumstances, such period
not to exceed an additional ninety (90) Days, commencing after expiration of the
initial thirty (30) Day cure period. The Parties’ respective obligations will
otherwise remain in effect during any cure period.

 

(ii)     If Project Lender, pursuant to an exercise of remedies by Project
Lender, shall acquire title to or control of Client’s assets and shall, within
the time periods described in Section 7.22(c)(i), cure all Client Events of
Default under this Agreement existing as of the date of such change in title or
control, then Client shall no longer be in default under this Agreement, and
this Agreement shall continue in full force and effect.

 

 

 

 

This Section intentionally left blank

 

 
25

--------------------------------------------------------------------------------

Exhibit 10.1
 

  

Signature page follows

 

 
26

--------------------------------------------------------------------------------

Exhibit 10.1
 

 

IN WITNESS WHEREOF, the Parties have caused this Engineering Procurement and
Construction Agreement to be executed by their duly authorized representatives.

 

CLIENT 

 

 CONTRACTOR  

            PRINCIPAL SOLAR, INC.   ALPHA TECHNOLOGIES SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Michael Gorton 

 

By: 

/s/ Drew Zogby 

Name: Michael Gorton  

 

Name: Drew Zogby 

Title: Chief Executive Officer   Title: President

 

 

 

 

 

 

 

 

 

 

                By: /s/ John O'Rourke

 

 

 

Name: John O’Rourke 

 

 

 

Title: Secretary/Treasurer 

 

 

27